DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luckevich (US 2019/0025857) in view of Bauer (US 2020/0108829), and Bai (US 10,252,721)
As to claim 8 Luckevich discloses a system borne by a vehicle, comprising: 
 (Paragraph 34 “In some embodiments described herein, a vehicle may essentially control some or all of the functions of another vehicle using V2V communications”); 
one or more processors; and 
memory coupled to the one or more processors and storing instructions that, as a result of execution by the one or more processors, cause the system to: 
engage in a vehicle-to-vehicle communication session with one or more cruise control systems of a plurality of vehicles including the vehicle traveling in succession (Paragraph 41 “In some embodiments, a gap is maintained by using vehicle-to-vehicle (V2V) communications to transmit information from a lead vehicle to a rear vehicle. This information may include radar information indicating the current gap between two vehicles, along with information indicating the speed of the lead vehicle.”); and 
during the communication session: 
obtain terrain information of an upcoming segment of road on which the plurality of vehicles are travelling(Paragraph 71 “These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc. In other circumstances the NOC may provide information such information to platoon controller 310.”); 
determine first speed trajectory information for the upcoming segment (Paragraph 160 “At crest 1250 of a hill, a vehicle may continue to slow as it finishes traveling uphill, and/or the reduction in speed may assist a vehicle with not traveling down the hill at an excessive speed. In some embodiments, historical data and/or predictive cruise control may be used to determine when one or more vehicles should shift.”); 
receive, via the wireless communication interface, second speed trajectory information from a first adjacent vehicle of the plurality of vehicles (Paragraph 41 “In some embodiments, a gap is maintained by using vehicle-to-vehicle (V2V) communications to transmit information from a lead vehicle to a rear vehicle. This information may include radar information indicating the current gap between two vehicles, along with information indicating the speed of the lead vehicle.”)
generate third speed trajectory information based at least partially on the second speed trajectory information and the terrain information, the third speed trajectory information indicating predicted speeds of the vehicle at positions along the upcoming segment (Paragraph 160 “At crest 1250 of a hill, a vehicle may continue to slow as it finishes traveling uphill, and/or the reduction in speed may assist a vehicle with not traveling down the hill at an excessive speed. In some embodiments, historical data and/or predictive cruise control may be used to determine when one or more vehicles should shift.”); and 
control, during the upcoming segment, operation of the vehicle according to the third speed trajectory information (Paragraph 172 “In some embodiments vehicles may determine when to perform certain actions based on vehicle attributes and/or road attributes. For example, a vehicle may use predictive cruise control (e.g., which may use terrain/topography mapping, GNSS, HD maps, cameras, radar, LIDAR) to manage engine and transmission operations (e.g., manipulate its power train) for efficient operation when traveling uphill and downhill.”)
Luckevich does not explicitly state that of a speed is a speed trajectory.  Bauer teaches of the speed being a speed trajectory (Paragraph 7 “The present invention provides an optimization system for at least one vehicle. The vehicle may be an electric or hybrid electric vehicle that is at least partially self-driving. The optimization system may include an adaptive cruise controller with a speed trajectory optimizer that generates an energy-optimal speed profile for one or more drive segments of the one or more vehicles.”).
It would have been obvious to one of ordinary skill to modify Luckevich to include the teachings of using a speed trajectory for the purpose of optimizing the efficiency of the route of travel by the platoon of vehicles.
Luckevich does not explicitly disclose transmit the first speed trajectory information to at least one vehicle of the plurality of vehicles that is ahead of the vehicle.
Bai teaches transmit the first speed trajectory information to at least one vehicle of the plurality of vehicles that is ahead of the vehicle (Column 10 lines 9-21 “In the embodiments discussed herein, data about each of the convoy vehicles, the vehicle convoy 106, and the remote vehicle 110 can be communicated to one another using DSRC and the vehicle communication network 200. For example, in some embodiments, the leading vehicle 106c can communicate a convoy status (e.g., inactive, active) and/or a navigational route/course of the vehicle convoy 106 to the following vehicle 106a, the preceding vehicle 106b, and/or the remote vehicle 110. In other embodiments, the preceding vehicle 106b and the leading vehicle 106c can communicate position, speed, acceleration, velocity, and braking data, among others, to the following vehicle 106a, and vice versa.”). 
Second speed trajectory information form an adjacent vehicle of the plurality of vehicles that is immediately ahead of the vehicle, wherein the second speed trajectory information is generated at least partially by the adjacent vehicle based at least partially on the first speed trajectory information(Column 14 lines 12-38 “For example, a headway reference time, a headway reference distance, inter-vehicle distance, an ACC control speed, among others, used to control motion of the following vehicle 106a relative to the preceding vehicle 106b. Thus, the processor 208 can use a speed, a position and/or other vehicle data about the remote vehicle 110, and a speed, a distance, a position and/or other vehicle data about the following vehicle 106a, the preceding vehicle 106b, and/or the leading vehicle 106c to determine whether there is sufficient space and/or time to execute the cut-in maneuver (i.e., whether the cut-in maneuver is permissible). In some embodiments, the processor 208 can determine whether inter-vehicle spacing (e.g., an inter-vehicle distance between each convoy vehicle in the vehicle convoy 106) within the vehicle convoy 106 and/or the speeds of the convoy vehicles within the vehicle convoy 106 can be adjusted to allow for execution of the cut-in maneuver by the remote vehicle 110. Said differently, motion of one or more of the convoy vehicles in the vehicle convoy 106 can be controlled to provide sufficient spacing and time to allow the cut-in maneuver. For example, the processor 208 can analyze a speed, a distance, a position and/or other vehicle data about each convoy vehicle in the vehicle convoy 106 to determine whether control of the convoy vehicles (e.g., control of the ACC system of the convoy vehicles) can be modified to allow the cut-in maneuver.”  )
 It would have been obvious to one of ordinary skill to modify Luckevich to include the teachings of transmitting the first speed trajectory information to at least one of the plurality of vehicles ahead of the vehicle for the purpose of controlling vehicles in the convoy.
As to claim 9 Luckevich discloses a system wherein execution of the instructions by the one or more processors further causes the system to: 
transmit, via the communication interface, the third speed trajectory information to another vehicle of the plurality of vehicles (Paragraph 41). 
As to claim 10 Luckevich discloses a system wherein the first speed trajectory information includes a predicted maximum speed trajectory of the vehicle for the upcoming segment(Paragraph 172 “A vehicle (e.g., a front vehicle) may look ahead for a hill crest and curb its speed, and in some cases may transmit information associated with looking ahead and/or curbing its speed to a rear vehicle.”), the second speed trajectory information indicates predicted speeds of the first adjacent vehicle for the positions along the upcoming segment, the third speed trajectory information indicates predicted speeds and following distances of the vehicle at the positions along the upcoming segment, and execution of the instructions by the one or more processors causes the system to control the operation of the vehicle to maintain the following distances to the first adjacent vehicle(Paragraph 172 “Next, a predictive cruise control system may cause a front vehicle to roll in neutral, and in some cases this information can be transmitted to a rear vehicle (e.g., the location and/or time where/when the front vehicle shifted into neutral). After, a front vehicle may avoid over speeding by using an engine brake, retarder, and/or foundation brakes, and may transmit this information to a rear vehicle. Then, in some embodiments, a front vehicle may build up speed as the downgrade becomes less, and it may send this information to a rear vehicle.”). 
As to claim 11 Luckevich discloses a system wherein execution of the instructions by the one or more processors further causes the system to: 
determine whether the vehicle is a lead vehicle of the plurality of vehicles or a following vehicle of the plurality of vehicles (Paragraph 46); and 
as a result of determining that the vehicle is the following vehicle, 
transmit, via the wireless communication interface, the first speed trajectory information to the adjacent vehicle, wherein the second speed trajectory information is received subsequent to transmission of the first speed trajectory information (Paragraph 46); 
As to claim 12 Luckevich discloses a system wherein as a result of determining that the vehicle is the following vehicle, execution of the instructions by the one or more processors further causes the system to: 
generate fourth speed trajectory information of the vehicle for the upcoming segment based at least partially on terrain information and characteristics of the vehicle (Paragraph 172); and 
receive, from another vehicle of the plurality of vehicles prior to transmission of the first speed trajectory information, fifth speed trajectory information for the upcoming segment (Paragraph 172), 
 (Paragraph 172). 
As to claim 13 Luckevich discloses a system wherein execution of the instructions by the one or more processors further causes the system to: 
determine whether the vehicle is a lead vehicle of the plurality of vehicles or a following vehicle of the plurality of vehicles (Paragraph 70); and 
as a result of determining that the vehicle is the following vehicle, 
transmit, via the wireless communication interface, the first speed trajectory information to the lead vehicle (Paragraph 121)
As to claim 14 Luckevich discloses a system wherein, as a result of determining that the vehicle is the following vehicle, execution of the instructions by the one or more processors further causes the system to: 
determine following distance error of the vehicle to the adjacent vehicle based at least partially on a difference between a nominal platoon following distance and a detected following distance of the vehicle (Paragraph 105); and 
transmit, via the wireless communication interface, the following distance error to the lead vehicle (Paragraph 68, 111). 
 	As to claim 17 the claim is interpreted and rejected as in claim 8.
As to claim 18 Luckevich discloses one or more non-transitory computer-readable media, wherein execution of the instructions causes the one or more processors to: 
(Paragraph 172), the third speed trajectory information including information causing the one or more processors to increase motive power output by the vehicle before reaching the incline grade along the upcoming segment, including information causing the one or more processors to downshift a selected transmission gear of the vehicle, and including information causing the one or more processors to increase following distance of the vehicle to an adjacent vehicle ahead while ascending the incline grade(Paragraph 172, 173). 
As to claim 19 Luckevich discloses one or more non-transitory computer-readable media wherein execution of the instructions causes the one or more processors to: 
determine that the terrain information indicates a decline grade condition during the upcoming segment, wherein the third speed trajectory information is generated based at least partially on an operational scheme corresponding to the decline grade(Figure 13B), the third speed trajectory information causing the one or more processors to implement vehicle coasting before reaching the decline grade, including information causing the one or more processors to activate an engine retarder or initiate regenerative braking of the vehicle while traveling along a portion of the decline grade in response to detecting that a measured following distance of the vehicle is less than a defined following distance for the decline grade, and including information causing the (Paragraph 168). 
As to claim 20 Luckevich discloses one or more non-transitory computer-readable media wherein execution of the instructions causes the one or more processors to: 
control a speed of the vehicle to achieve a defined following distance to the adjacent vehicle, the defined following distance being greater than a minimum following distance for adaptive cruise control(Paragraph 103); and
detect a decreasing speed trajectory of the first adjacent vehicle based at least partially on the second speed trajectory information, wherein the third speed trajectory information is generated based at least partially on an operational scheme corresponding to detection of the decreasing speed trajectory, the third speed trajectory information including information causing the one or more processors to implement vehicle coasting prior to a position in speed trajectory information received from the first adjacent vehicle indicating discontinuation of vehicle coasting by the first adjacent vehicle(Paragraph 161).
As to claim 1 the claim is interpreted and rejected as in claim 8.
As to claim 2 Luckevich discloses a method comprising: 
determining an operational scheme for energy efficient operation of the vehicle along the upcoming segment based at least partially on the terrain information and predicted speeds of the adjacent vehicle specified in the second speed trajectory information for positions along the upcoming segment, wherein the third speed  (Paragraph 143). 
As to claim 3 Luckevich discloses a method wherein the determined operational scheme is selected from a plurality of operational schemes that include a first operational scheme for navigating an incline grade (Paragraph 157), a second operational scheme for navigating a decline grade (Paragraph 161), and a third operational scheme for a decrease in speed by a fellow vehicle ahead (Paragraph 160). 
As to claim 4 Bauer teaches discloses a method wherein the first speed trajectory information includes a predicted maximum speed trajectory of the vehicle for positions along the upcoming segment, the second speed trajectory information includes a first predicted speed trajectory of the adjacent vehicle for the positions along the upcoming segment, and the third speed trajectory information includes a second predicted speed trajectory of the vehicle for the positions along the upcoming segment(Paragraph 50). 
As to claim 5 the claim is interpreted and rejected as in claim 12.
As to claim 6 the claim is interpreted and rejected as in claim 14.
As to claim 7 Luckevich discloses a method wherein the at least one vehicle ahead of the vehicle is a lead vehicle of the plurality of vehicles, and the first speed trajectory information is a predicted maximum speed trajectory of the vehicle for the upcoming segment and is determined based at least partially on terrain information and characteristics of the vehicle, the method comprising: transmitting, in association with  (Paragraph 103, 105). 

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             1/20/2022